Exhibit 10.1
 
DEBENTURE CONVERSION AGREEMENT


THIS DEBENTURE CONVERSION AGREEMENT (this “Agreement”) is made as of this 31st
day of January, 2014, by and between Lilis Energy, Inc., a Nevada corporation
(the “Company”), T.R. Winston & Company (“TRW”), and the parties designated on
Exhibit A hereto as Holders (each a “Holder” and together the “Holders”).


RECITALS


WHEREAS, as of the date of this Agreement, there is outstanding
$15,846,491.65 in aggregate principal amount of the Company’s 8% Senior Secured
Convertible Debentures (the “Debentures”), which are convertible into shares of
common stock of the Company, par value $0.0001 (the “Common Stock”), according
to the terms of the Debentures;


WHEREAS, the Holders currently hold Debentures with aggregate outstanding
principal amounts as set forth opposite each Holder’s name on Exhibit A attached
hereto;


WHEREAS, TRW acted as placement agent in the transactions through which the
Holders purchased the Debentures, and continues to act as collateral agent in
connection with the Debentures;


WHEREAS, TRW, on behalf of the Holders, has approached the Company and requested
that the Company agree to the conversion of the Debentures on the terms set
forth herein;


WHEREAS, the parties desire that the outstanding principal, plus all accrued and
unpaid interest, of the portion of each Holder’s Debentures as set forth on
Exhibit A attached hereto (the “Initial Converting Debentures”) will be
converted into shares of Common Stock (the “Conversion Shares”) at an exchange
price of $2.00 and Holder will receive one warrant to purchase one share of
common stock of the Company at an exercise price equal to $2.50 per share for
each share of Common Stock so issued with an exercise term of 3 years from their
respective dates of issuance (the “Conversion Warrants”, and together with the
Conversion Shares, the “Securities”);


WHEREAS, the parties desire that the Company seek the approval of its
shareholders (“Shareholder Approval”) for the conversion of all of the
Debentures other than the Initial Converting Debentures on the terms set forth
above (the “Conversion Terms”);


WHEREAS, the parties desire that, upon the Company’s receipt of Shareholder
Approval, all holders of the Debentures, including the Holders, shall have the
opportunity to convert any Debentures then held by such holders on the
Conversion Terms; and


WHEREAS, the parties desire that TRW use its best efforts to effect the
conversion of all of the Debentures on the Conversion Terms upon the receipt of
Shareholder Approval.


 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, BE IT RESOLVED, that in consideration of the promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


AGREEMENT


1.             Amount of Outstanding Debentures.  The Company and each Holder
agree that the amount of outstanding principal under such Holder’s Debentures is
as set forth on Exhibit A.


2.             Debenture Conversion and Issuance of Warrants.


(a)           The Company and each Holder hereby agree that upon execution of
this Agreement, (i) such Holder will be deemed to have delivered a Notice of
Conversion as of the date of this Agreement (the “Conversion Date”) with respect
to such Holder’s Initial Converting Debentures, and that the outstanding
principal, plus all accrued and unpaid interest thereon, under such Holder’s
Initial Converting Debentures through the Conversion Date will be converted into
shares of Common Stock at a price of $2.00 per share, (the “Conversion”) and
(ii) Holder will be issued one Conversion Warrant for each of share of Common
Stock issued in the Conversion.


(b)           The Company and TRW hereby agree that upon consummation of the
transactions contemplated by Section 2(a), the Company shall pay to TRW a five
percent (5%) fee on the Conversion of the Initial Converting Debentures, payable
in Common Stock at a price of $2.00 per share.


3.             Company’s Representations and Warranties.  The Company represents
and warrants that each share of Common Stock that will be issued pursuant to the
Conversion or issuable under the Conversion Warrants will be duly authorized,
validly issued, fully paid and nonassessable.


4.             Holders’ Representations, Warranties, Covenants and
Agreements.  Each Holder hereby represents and warrants to, and covenants and
agrees with, the Company as follows:


(a)           Such Holder has had complete and unrestricted access to all
material information about the Company that could affect such Holder’s decision
to agree to the Conversion.  As a result of such Holder’s access to all such
material information, such Holder acknowledges that such Holder is fully
informed and knowledgeable about the Company, its business, operations and
plans, and has therefore made a fair and reasoned decision to consent to the
Conversion.
 
(b)           Such Holder acknowledges that an investment in the Securities
involves a substantial degree of risk and is suitable only for persons with
adequate means who have no need for liquidity in their investments.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Such Holder has knowledge and experience in financial and business
matters and is capable of evaluating the merits and risks of an investment in
the Securities and the suitability of the investment for such Holder.
 
(d)           Such Holder is effecting the Conversion for investment purposes
only and has no present intention to sell or exchange the Securities. Such
Holder has adequate means for providing for his or her current needs in any
foreseeable contingency, and such Holder has no need to sell the Securities in
the foreseeable future.
 
(e)           Such Holder is an “accredited investor” as that term is defined in
Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended.
 
(f)           Such Holder acknowledges that no federal or state agency has made
any finding or determination as to the fairness of the Conversion, nor any
recommendation or endorsement, of the issuance of the Securities in connection
with the Conversion.
 
(g)           Such Holder acknowledges that none of the Securities or the Common
Stock issuable upon exercise of the Conversion Warrants have been registered
under the Securities Act of 1933, as amended (the “Act”), or the blue sky laws
of any state.
 
(h)           Such Holder understands that, in issuing the Securities, the
Company has relied upon an exemption from registration provided in the Act and
upon the foregoing representations and warranties of such Holder.
 
(i)            Such Holder hereby acknowledges that Holder has relied on his or
her own independent tax counsel regarding the tax effects, if any, of the
Conversion and the issuance of the Conversion Warrants.
 
(j)            Such Holder hereby covenants and agrees that it shall not sell,
transfer, assign, convey or otherwise dispose of any Debenture held by such
Holder, other than the Initial Converting Debentures, until such time as the
Company has received, or requested and failed to receive, Shareholder Approval.
 
(k)           Such Holder hereby covenants and agrees that it shall not sell,
transfer, assign, convey or otherwise dispose of the Conversion Warrants prior
to the date that is six (6) months after the date of this Agreement.
 
(l)            Such Holder agrees that the Conversion Price of the Debentures
under the terms of the Debentures as of the date hereof is $2.00, subject to
adjustment therein for Debentures remaining outstanding after the Conversion
Date.
 
5.              Conversion of Remaining Debentures Held by the Holders.


(a)           At any meeting of the shareholders of the Company held to consider
the approval of the conversion of the Debentures as described herein, each
Holder hereby agrees to vote any Common Stock then owned or controlled by it in
favor of Shareholder Approval.


 
3

--------------------------------------------------------------------------------

 
 
(b)           The parties hereby agree that upon receipt by the Company of
Shareholder Approval, the Holders and any other holders of Debentures shall have
the right to convert their Debentures on the Conversion Terms set forth herein
and receive the applicable Conversion Warrants, which right shall expire three
(3) business days after the Company notifies such holders of its receipt of
Shareholder Approval.  With respect to any conversions after such third business
day, the Conversion Price shall remain at $2.00, subject to adjustment
thereunder, but the converting Holder shall not be entitled to receive a
Conversion Warrant for such conversion.


(c)           TRW hereby agrees to use commercially reasonable best efforts to
effect the conversion of all of the remaining Debentures held by the Holders on
the Conversion Terms within three (3) business days after the Company’s receipt
of Shareholder Approval. The Company hereby agrees to pay to TRW a five percent
(5%) fee on the Conversion of any additional Debentures converted pursuant to
this Section 5, payable in Common Stock at a price of $2.00 per share, subject
to adjustment for reverse and forward stock splits and the like.


6.              Miscellaneous.
 

(a)           All capitalized terms used in this Agreement but not defined
herein shall have the meaning set forth in the Debentures.
 
(b)           Any provision of this Agreement may be amended or waived if such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement, or in the case of a waiver, by the party against
whom the waiver is to be effective; (b) no failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law; (c) this Agreement shall be
binding on and inure to the benefit of each party hereto and his or its legal
representatives, successors and assigns; (d) this Agreement shall be governed by
and construed in accordance with the law of the State of Nevada, without regard
to the conflicts of law rules of such state; (e) this Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument;
(f) the headings contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement;
(g) this Agreement constitutes the entire agreement between and among the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, between and among
the parties with respect to the subject matter hereof and thereof.  No provision
of this Agreement is intended to confer upon any person other than the parties
hereto any rights or remedies hereunder; and (h) in case any provision of this
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
[Signatures Follow]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.



 
COMPANY:
     
LILIS ENERGY, INC.
       
By:
/s/ A. Bradley Gabbard
   
Name: A. Bradley Gabbard
   
Title:   COO and CFO
       
HOLDERS:
       
T.R. Winston & Company, LLC, a Delaware
 
limited liability company
       
By:
/s/ Karen K. Ting
   
Name: Karen K. Ting
   
Title:   Vice President
       
The Runnels Family Trust DTD 1-11-2000
       
By:
/s/  G. Tyler Runnels
   
Name: G. Tyler Runnels
   
Title:   Trustee
       
Jonathan and Nancy Glaser Family Trust
 
DTD 12-16-98
       
By:
/s/ Jonathan Glaser
   
Name: Jonathan Glaser
   
Title:   Trustee
       
Wallington Investment Holdings, Ltd.
       
By:
/s/ Pierre Caland
   
Name: Pierre Caland
   
Title:   Director



 
 

--------------------------------------------------------------------------------

 
 

 
EZ Colony Partners, LLC, a Delaware limited
liability company
       
By:
/s/  Bryan Ezralow
   
Name: Bryan Ezralow as Trustee of the
Bryan Ezralow 1994 Trust
   
Title:   Manager and Member
       
Steven B. Dunn and Laura Dunn Revocable Trust
 
DTD 10/28/10
       
By:
/s/  Steven B. Dunn
   
Name: Steven B. Dunn
   
Title:   Trustee
       
Elevado Investment Company, LLC
       
By:
/s/ Bryan Ezralow
   
Name: Bryan Ezralow as Trustee of the  Ezralow Family Trust
   
Title:   Manager and Member
        EMSE, LLC        
By:
/s/  Bryan Ezralow
   
Name: Bryan Ezralow
   
Title:   Manager
       
Ezralow Family Trust u/t/d 12/9/1980
       
By:
/s/  Bryan Ezralow
   
Name: Bryan Ezralow
   
Title:   Trustee
        Ezralow Marital Trust u/t/d 1/12/2002




 
By:
/s/  Bryan Ezralow
   
Name: Bryan Ezralow
   
Title:   Trustee

 
 
 

--------------------------------------------------------------------------------

 
 

 
W. Phillip Marcum
       
By:
/s/  W. Phillip Marcum
   
Name: W. Phillip Marcum
       
Michael Meyers
       
By:
/s/ Michael Meyers
   
Name: Michael Meyers
       
Alan Bradley Gabbard
       
By:
/s/ Alan Bradley Gabbard
   
Name: Alan Bradley Gabbard
       
Scott Gottlieb
       
By:
/s/ Scott Gottlieb
   
Name: Scott Gottlieb
       
The Bralina Group LLC
       
By:
/s/ Abraham Mirman
   
Name: Abraham Mirman
   
Title:   Managing Member
       
Vernon Bradley Nussbaum 1995 Revocable Trust
       
By:
/s/  Vernon Bradley Nussbaum
   
Name: Vernon Bradley Nussbaum
   
Title:   Trustee
       
Venus Ranches Inc. Profit Sharing Plan
       
By:
/s/  Vernon Bradley Nussbaum
   
Name: Vernon Bradley Nussbaum
   
Title:   Trustee

 
 
 

--------------------------------------------------------------------------------

 
 

 
Ramsdell Family Trust DTD 7/4/1994
       
By:
/s/ W. Robert Ramsdell
   
Name: W. Robert Ramsdell
   
Title:   Trustee
       
Michael W. Engmann
       
By:
/s/ Michael W. Engmann
   
Name: Michael W. Engmann
       
Charles B. Runnels Family Trust DTD 10-14-93
       
By:
/s/ Charles B. Runnels, Jr.
   
Name: Charles B. Runnels, Jr.
   
Title:   Trustee



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A



Holder
 
Total Amount (Including Interest)
   
2011 Debenture Amount to Be Converted
on the Date Hereof
   
2012 Debenture Amount to Be Converted
on the Date Hereof
   
Total Debenture Amount to Be Converted
on the Date Hereof
   
Total Percentage to be Converted
on the Date Hereof
 
T.R. Winston & Company, LLC
  $ 406,844.44     $ 406,844.44       -     $ 406,844.44       100 %
The Runnels Family Trust DTD 1-11-2000
  $ 1,025,189.21       -     $ 170,959.34     $ 170,959.34       17 %
Jonathan & Nancy Glaser Family Trust DTD 12-16-98
  $ 2,318,919.60     $ 1,017,111.11     $ 142,348.69     $ 1,159,459.80       50
%
Wallington Investment Holdings, Ltd.
  $ 4,180,360.23     $ 1,017,111.11     $ 1,073,069.01     $ 2,090,180.12      
50 %
EZ Colony Partners, LLC
  $ 3,083,144.34     $ 1,017,111.11     $ 524,461.06     $ 1,541,572.17       50
%
Steven B. Dunn & Laura Dunn Revocable Trust DTD 10/28/10
  $ 2,034,222.22     $ 1,017,111.11       -     $ 1,017,111.11       50 %
Elevado Investment Company, LLC
  $ 367,823.95       -     $ 367,823.95     $ 367,823.95       100 %
EMSE LLC
  $ 367,823.95       -     $ 183,911.98     $ 183,911.98       50 %
Ezralow Family Trust u/t/d 12/9/1980
  $ 163,309.89       -     $ 163,309.89     $ 163,309.89       100 %
Ezralow Marital Trust u/t/d 1/12/2002
  $ 198,258.11       -     $ 198,258.11     $ 198,258.11       100 %
W. Phillip Marcum
  $ 221,720.05       -     $ 221,720.05     $ 221,720.05       100 %
Michael Meyers
  $ 221,720.05       -     $ 221,720.05     $ 221,720.05       100 %
Alan Bradley Gabbard
  $ 221,720.05       -     $ 221,720.05     $ 221,720.05       100 %
Scott Gottlieb
  $ 50,855.56       -     $ 50,855.56     $ 50,855.56       100 %
The Bralina Group LLC
  $ 221,720.05       -     $ 221,720.05     $ 221,720.05       100 %
Vernon Bradley Nussbaum 1995 Revocable Trust
  $ 305,133.33       -     $ 305,133.33     $ 305,133.33       100 %
Venus Ranches Inc.
  $ 101,711.11       -     $ 101,711.11     $ 101,711.11       100 %
Ramsdell Family Trust DTD 7/4/94
  $ 101,711.11       -     $ 101,711.11     $ 101,711.11       100 %
Michael W. Engmann
  $ 203,422.22       -     $ 203,422.22     $ 203,422.22       100 %
Charles B. Runnels Family Trust DTD 10-14-93
  $ 50,855.56       -     $ 50,855.56     $ 50,855.56       100 %
TOTAL:
  $ 15,844,465.03     $ 4,475,288.88     $ 4,524,711.12     $ 9,000,000.00      
   

 
 

--------------------------------------------------------------------------------

 